Citation Nr: 1136928	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO. 08-17 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a temporary total rating (TTR) under the provisions of 
38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 (2011).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1965 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO). 


FINDINGS OF FACT

1. All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate her claim for a TTR; and she has otherwise been assisted in the development of her claim.

2. The Veteran's statements that her treatment for sinusitis in 2006 warranted the equivalent of hospitalization for 21 days or warranted convalescence are not competent.

3. The Veteran's treatment for sinusitis did not cause severe postoperative residuals involving incompletely healed surgical wounds, amputations, therapeutic immobilization of one major joint, application of a body cast, or the necessity for continued use of a wheelchair or crutches or otherwise necessitate convalescence.


CONCLUSION OF LAW

The criteria for a TTR based on hospitalization or convalescence due to treatment for service-connected sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R §§ 3.159, 4.29, 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010). The regulations implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO sent the Veteran a letter in February 2007, prior to adjudication, that informed her of the requirements to establish entitlement to a TTR. 

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. No additional private evidence was subsequently added to the claims files after the letter. 

The Veteran was informed in the February 2007 letter about effective dates if her claim was granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. However, a current examination is not relevant in a case for a TTR based on prior disability. 

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal. The Veteran has been given ample opportunity to present evidence and argument in support of her claim. All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran seeks a TTR under the provisions of 38 C.F.R. § 4.29, 4.30 based on the need for convalescence due to treatment in 2006 for her sinusitis or because she was under doctor's observation for more than 21 days. Because the Veteran's sinusitis did not require hospitalization for at least 21 days and it did not involve surgery or immobilization by cast, the preponderance of the evidence is against the claim and the appeal will be denied.

A January 2003 rating decision granted service connection for residuals of rhinoplasty and submucous resection, and a noncompensable evaluation was assigned effective July 5, 2002. A June 2005 rating decision granted service connection for sinusitis and assigned a 30 percent rating effective July 5, 2002.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days. 38 C.F.R. § 4.29.

Under the provisions of 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. Extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made under paragraph (2) or (3) above.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

According to a June 2005 VA evaluation, the Veteran had sinusitis that was as likely as not aggravated by in-service rhinoplasty that resulted in narrowing of the nasal passage and impairment of drainage.

VA treatment reports dated from June 2005 to December 2006 reveal that recurrent sinusitis was diagnosed in April 2006. A CT scan of the sinuses in May 2006 revealed mild mucoperiosteal thickening of the frontal sinuses. The Veteran complained in August 2006 of ongoing sinus symptoms and coughing. The assessment in August 2006 was slowly resolving symptoms after sinusitis/URI. It was reported in December 2006 that the Veteran had frequent maxillary sinusitis treatment with antibiotics. She expressed an interest in a septoplasty.

According to evidence on file from the Veteran's employer, based on the Veteran's request for Family Medical Leave, the Veteran was absent from work for several periods in 2005 and 2006, including the period from August 4, 2006 to September 8, 2006, for a serious health condition that rendered her unable to perform her job. It was noted that she had an illness resulting in multiple visits to a doctor and the use of prescription medication. There is no notation in these records of the disability or disabilities involved.

According to a January 2007 statement from a VA physician, the Veteran was medically cleared to return to work on December 26, 2006.

VA treatment reports for April 2007 reveal an assessment of mild sinusitis by history. According to a January 2008 notation in a VA treatment report, the Veteran was to have a septoplasty.

Although the Veteran argues that a TTR is warranted based on treatment and convalescence for her service-connected sinusitis or because she was under doctor's observation for her sinusitis for more than 21 days, this is insufficient to warrant a TTR under either 38 C.F.R. § 4.29 or 4.30. There is no evidence that the Veteran required VA hospital treatment for a period in excess of 21 days due to a 
service-connected disability, as required under 38 C.F.R. § 4.29. Although there is evidence that a septoplasty was considered in early 2008, there is no evidence that the Veteran went through with the surgery and she has not contended otherwise. 

With respect to the provisions of 38 C.F.R. § 4.30, the Veteran's treatment for sinusitis does not meet the criteria for a TTR for convalescence. The requirements of 38 C.F.R. § 4.30 are specific; there would need to be evidence of surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast of one major joint or more. 

While the Veteran is competent to report her sinus problems, she is not competent to opine that her sinus treatment meets the criteria noted above under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30. Laypersons are not competent to provide evidence in complex medical situations. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Accordingly, the preponderance of the evidence is against the Veteran's claim and a TTR under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 is not warranted.


ORDER

A TTR due to treatment for sinusitis is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of 	s Affairs


